DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-14 are pending. Claims 2-14 are withdrawn. Claim 1 is presented for examination.

Election/Restrictions
Claims 2-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/2022.
Applicant's election with traverse of claim 1 in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not consider all the possible common technical features and that the groups are a product, a process adapted for making the product and use of said product.  This is not found persuasive because the possible common technical features are all recited as alternatives in a Markush group. The Examiner is not required to show that every possible element of that Markush group is not a common technical feature. The Examiner has shown that one alternative (which is enough to reject the claim) is not a common technical feature. Additionally, the three groups claimed are not a product, a process specially adapted for manufacture and use of said product. Rather, the claims are drawn to a product, a process for making the product and another distinct product. Therefore, the restriction requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (U.S. PGPUB No. 2009/0235721).

	Regarding claim 1, Robinson teaches a graphene material coating comprising graphene oxide (abstract), which is a functionalized graphene comprising carboxyl and hydroxyl groups (0023). Robinson teaches all the critical limitations of claim 1; therefore, Robinson anticipates the claim.

2.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (CN102173145).

Regarding claim 1, Ren teaches a graphene material coating comprising oxidized graphene (abstract), which is a functionalized graphene comprising carboxyl and hydroxyl groups. Ren teaches all the critical limitations of claim 1; therefore, Ren anticipates the claim.
3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. PGPUB No. 2013/0236786).

Regarding claim 1, Zhou teaches a graphene material coating comprising a functionalized graphene, which is graphene fluoride (abstract, 0038 and 0043). Zhou teaches all the critical limitations of claim 1; therefore, Zhou anticipates the claim.

Conclusion
	Claims 1-14 are pending.
	Claims 2-14 are withdrawn.
	Claim 1 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 1, 2022Primary Examiner, Art Unit 1717